Detailed Action
	This action is responsive to an original application filed on 10/31/2019 with acknowledgement that this application claims a priority date of 10/31/2018 to foreign application AU2018904127. 
	Claims 1-16 are currently pending.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 10/31/2018. It is noted, however, that applicant has not filed a certified copy of the AU2018904127 application as required by 37 CFR 1.55.  The applicant has filed a certified copy of a different application, AU2018904126.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See Paragraphs 0003-0005 of the Specification which list references “US Patent 5,829,809”, “US patent 6,192,990”, and “Australian patent 2005225146”.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both "the body" (Paragraph 0034 and "the bag" (Paragraph 0041.  Corrected drawing sheets in compliance with 37 CFR 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is also objected to because of the following informality:
In Paragraph 0049 of the Specification, “have single discharge openings” should be revised to “have a single discharge opening” to ensure proper grammar.
	Appropriate correction is required.
Claim Objections
Claims 1-16 are objected to because of the following informalities:
In Claim 1 Line 1, “the discharge opening” should be revised to “a discharge opening” to ensure proper antecedent basis. 
In Claim 1 Lines 13-14, “the fire-fighting bucket” should be revised to “the bucket” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claims 2-16, each instance of “A discharge valve assembly according to claim” should be revised to “The discharge valve assembly according to claim” to ensure proper antecedent basis. 
In Claim 2 Lines 1-2, “the peripheral channel” should be revised to “the channel” to ensure proper antecedent basis while using claim terminology consistent with what is used elsewhere throughout the claims. 
In Claim 13 Line 1, “the free end” should be revised to “a free end” to ensure proper antecedent basis.
In Claim 15 Lines 1-2, “the flapper ports are automated flapper by” should be revised to “the one or more flapper ports are automated flapper ports by” or something else to ensure proper antecedent basis and proper grammar. 
In Claim 15 Lines 3-4, “so as to raise the flapper port from its closed position to its open position” should be revised to “so as to raise the one or more flapper ports from their closed position to their open position” to ensure proper antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because Lines 1-3 state “the peripheral channel in cross-section is outwardly open such that a substantial portion of the annular seal remains outwardly exposed when seated in the channel” and it is not clear if “the peripheral channel in cross-section” is referring to a specific portion of the peripheral channel in the discharge valve assembly or if “the peripheral channel in cross-section” is referring to a cross-section of the peripheral channel.  Furthermore, the term “a substantial portion of the annular seal” is a relative term.  The term “a substantial portion of the annular seal” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear if “a substantial portion of the annular seal” is at least 20% of the annular seal’s surface area, at least 30% of the annular seal’s surface area, or some other percentage of the annular seal’s surface area.  For the purpose of examination, Claim 2 Lines 1-3 will be interpreted to state “a cross-section of the peripheral channel is outwardly open such that a portion of the annular seal remains outwardly exposed when seated in the channel”.
Claim 5 is indefinite because Lines 1-3 state, “the annular seal is formed of an elastic material, including elastomers selected from the list of saturated and unsaturated rubbers, and thermoplastic elastomers”, and based on the claim language it is not clear if the annular seal can be formed from any elastic material, if the annular seal is formed from an elastic material that comprises elastomers, or if the annular seal is formed from an elastic material that is an elastomer selected from a list consisting of saturated rubbers, unsaturated rubbers, and thermoplastic elastomers.  Furthermore, there is improper 
Claim 9 is indefinite because the terms “at least about 10% salt w/w” and “at least about 25% salt w/w” in Lines 2-3 are relative terms.  The terms “at least about 10% salt w/w” and “at least about 25% salt w/w” are not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear if “at least about 10% salt w/w” is at least 9% salt w/w, at least 9.5% salt w/w, or at least some other percentage salt w/w.  Also, it is not clear if “at least about 25% salt w/w” is at least 24% salt w/w, at least 24.5% salt w/w, or at least some other percentage salt w/w.  Furthermore, regarding Claim 9, the phrase "more preferably includes" in Line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, Claim 9 Lines 1-4 will be interpreted to state “wherein the salt water includes at least 10% salt w/w, or wherein the mixture of vegetable glycerine and distilled water is 70/30 by weight”. 
Claim 16 is indefinite because Lines 1-2 state, “wherein the mechanical link is a cable attached between a flapper port and the lower member” and there is improper antecedent basis for “the mechanical link” in the claim.  Based on Claim 15 from which Claim 16 depends, it is not clear if “the mechanical link” is an object that mechanically links the one or more flapper ports to the movement of the upper member, or “the mechanical link” is something else.  Furthermore, it is not clear if “a flapper port” in Line 2 is one of the “one or more flapper ports” from Claim 14 from which Claim 16 depends, all of the “one or more flapper ports” from Claim 14 from which Claim 16 depends, or if “a flapper port” is an additional flapper port.  For the purpose of examination, Claim 16 Lines 1-2 will be interpreted to state, “wherein the one or more flapper ports are mechanically linked to the movement of the upper 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,192,990 to Brooke (“Brooke”).
As to Claim 1, Brooke discloses a discharge valve assembly (Figs. 3 and 4 #18 “valve”) for opening and closing the discharge opening (See Annotated Figs. 3 and 4) of a collapsible, aerial fire-fighting bucket (Fig. 1 #12 “reservoir”, Per Col. 1 Lines 8-11 the reservoir can be flexible and thus collapsible), the discharge valve assembly including an upper member (See Annotated Fig. 3) and a lower member (See Annotated Fig. 3), wherein:
a) the upper member is a disc-shaped closure (See Annotated Fig. 3, #60 is disc-shaped and surrounds the lower member such that is a closure) with a peripheral seal-receiving channel (See Annotated Fig. 4, a peripheral seal-receiving channel in the shape of a right angle is formed between an outer wall of #60 and a side of #66) and an annular seal (Fig. 3 #62 “O-ring”) seated in the channel (See Annotated Fig. 4); and 

and wherein the upper member is mounted on the central shaft (See Annotated Figs. 3) of the lower member for movement along the central shaft from a closed position (See Annotated Fig. 3), where the annular seal is in sealing engagement with a sealing rim of the discharge opening (See Annotated Fig. 3), to an open position (See Annotated Fig. 4) allowing filling and emptying of the fire-fighting bucket through the discharge opening (Col. 8 Lines 44-63).
As to Claim 2, Brooke as applied to Claim 1 above further discloses wherein the peripheral channel in cross-section is outwardly open such that a substantial portion of the annular seal remains outwardly exposed when seated in the channel (See Annotated Figs. 3 and 4, a portion of the annular seal is outwardly exposed such that it can be seen when seated in the channel).
As to Claim 4, Brooke as applied to Claim 1 above further discloses wherein the sealing rim includes a lower vertical portion (See Annotated Fig. 4) to which the radially extending legs of the mounting frame may be secured to rigidly mount the lower member to the discharge opening and thus to the bucket (See Annotated Fig. 4, the radially extending legs of the mounting frame are secured to the lower vertical portion with bolts such that the lower member is rigidly mounted to the discharge opening of the bucket).
As to Claim 5, Brooke as applied to Claim 1 above further discloses wherein the annular seal is formed of an elastic material, including elastomers selected from the list of saturated and unsaturated rubbers, and thermoplastic elastomers (Per Col. 4 Lines 24-35 #62 is an O-ring, and Merriam Webster “a ring (as of synthetic rubber) used as a gasket”.  It is understood that if the synthetic rubber is either saturated or unsaturated).
As to Claim 6, Brooke as applied to Claim 1 above further discloses wherein the annular seal is a toroidal seal (See Annotated Fig. 4, it is understood that an O-ring is toroidal).
As to Claim 10, Brooke as applied to Claim 1 above further discloses wherein the upper member includes an upper surface having incorporated therewith an actuator (Fig. 1 #26 “control head” and #28 “actuator cable”) capable of interacting with the central shaft of the lower member to provide movement of the upper member to and from its open and closed positions (See Annotated Figs. 3 and 4, Col. 5 Lines 24-50).
As to Claim 11, Brooke as applied to Claim 10 above further discloses wherein the actuator is located centrally of the upper member (See Fig. 1 and Annotated Figs. 3 and 4) and is a linear actuator having a bi-directional motor (Fig. 7 #114 “DC Motor”) capable of providing a reversible linear motion to the central shaft of the lower member (See Annotated Figs. 3 and 4, Col. 5 Lines 24-50, Col. 8 Lines 44-63).

    PNG
    media_image1.png
    788
    939
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    809
    942
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Brooke in view of US Patent 5,211,611 to Lammers et al. (“Lammers”).   
As to Claim 3, Brooke as applied to Claim 1 above further discloses wherein the sealing rim is inclined inwardly and downwardly (Per Col. 9 Lines 7-11 the sealing rim can be funnel shaped).
Regarding Claim 3, Brooke does not specifically disclose wherein at least an upper portion of the sealing rim is convexly curved, such that as the upper member is moved to its closed position, the outwardly exposed portion of the annular seal is able to contact and compress against the upper portion of the sealing rim at any longitudinal position therealong to thereby form a seal between the upper member and the sealing rim.
However, Lammers discloses a valve (Fig. 3A # 64 “foot valve”) comprising a sealing rim (Fig. 3A # 86 “valve seat”) that is inclined inwardly and downwardly (See Fig. 3A), with at least an upper portion (Fig. 3A # 164 “first seating surface”) that is convexly curved (Col. 12 Lines 49-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing rim of Brooke such that it has at least an upper portion that is convexly curved, as doing so would use a known technique taught by Lammers to yield the predictable result of having improved flow of liquid past a seal (Col. 12 Lines 51-57).  Furthermore, modifying the sealing rim of Brooke to have at least an upper portion that is convexly curved would result in the discharge valve of Brooke being configured such that as the upper member is moved to its closed position, the outwardly exposed portion of the annular seal is able to contact and compress against the upper portion of the sealing rim at any longitudinal position therealong to thereby form a seal between the upper member and the sealing rim.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke in view of US Patent 9,872,973 to Matlock (“Matlock”). 

Regarding Claim 7, Brooke does not disclose wherein the annular seal is a hollow seal filled with a liquid.
However, Matlock discloses a valve (Fig. 12A #300 “luer member”) comprising a hollow toroidal seal (Fig. 12A #340 “fluid seal”, which per Col. 9 Line 2 can be a “hollow o-ring”) filled with a liquid (Per Col. 9 Lines 4-5 the hollow o-ring is inflated, and per Col. 4 Lines 58-67 it is understood that the hollow o-ring is inflated with liquid saline).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toroidal annular seal of Brooke to be a hollow toroidal seal filled with a liquid, as taught by Matlock, for the purpose of creating a high pressure seal (Col. 9 Lines 4-5). 
Regarding Claim 8, Brooke in view of Matlock as applied to Claim 7 above further discloses wherein the liquid is salt water or a mixture of vegetable glycerine and distilled water (Per Col. 4 Lines 58-67 it is understood that the liquid saline is equivalent to salt water).
Regarding Claim 9, Brooke in view of Matlock as applied to Claim 8 above does not further disclose wherein the salt water includes at least about 10% salt w/w, and more preferably includes at least about 25% salt w/w, or wherein the mixture of vegetable glycerine and distilled water is 70/30 by weight.
However, the percentage of salt w/w in the salt water is a result effective variable, wherein the percentage of salt w/w in the salt water would affect the density of the liquid and would thus affect the weight of the hollow liquid-filled annular seal and its ability to create a leak-proof sealing interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify salt water of Matlock to be any percentage of salt w/w, including at . 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke.
Regarding Claim 12, Brooke as applied to Claim 1 above does not disclose wherein the mounting frame includes three legs extending radially from the central hub, so as to form a tripod (See Annotated Fig. 4 and See Fig. 5 and Col. 3 Lines 46-48, the mounting frame appears to include four legs extending radially from the central hub as to form a tetrapod).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting frame of Brooke as applied to Claim 1 above such that the mounting frame includes three legs extending radially from the central hub such that a tripod is formed, as it would be obvious to try including three legs in the mounting frame from a finite number of identified, predictable solutions for the number of legs required to rigidly support the mounting frame on the discharge opening.
As to Claim 13, Brooke as applied to Claim 12 above further discloses wherein a free end of each of the three legs includes a mounting flange (See Annotated Fig. 4, the mounting flanges are bolts on lower ends of each leg #50) configured to engage with the sealing rim to thereby rigidly secure the tripod to the bucket (See Annotated Fig. 4).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke in view of USPGPUB 2003/0146005 A1 to Thompson et al. (“Thompson”).
Regarding Claim 14, Brooke as applied to Claim 1 above does not disclose wherein the upper member includes one or more flapper ports that permit flow of water from the discharge opening up 
However, Thompson discloses a discharge valve assembly (Fig. 8 #18 “multi-dump metering valve”) for opening and closing the discharge opening of a collapsible, aerial fire-fighting bucket (Fig. 1 #10 “helicopter bucket”), the discharge valve assembly including an upper member (See Annotated Fig. 8) and a lower member (See Annotated Fig. 8), wherein the upper member includes one or more flapper ports (Fig. 8 #74 “flap valve”) that permit flow of water from the discharge opening up through the upper member and into the bucket when the bucket is filling , but not back therethrough when the discharge opening is sealed and the bucket is full (See Annotated Fig. 8 and Paragraphs 0039-0040, it is understood that when the bucket is sealed and the bucket is not yet full the flap valve permits flow of water into the bucket, and when the bucket is full and the discharge opening is sealed the flap valve will not permit water back through the discharge opening).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge valve assembly of Brooke as applied to Claim 1 above to have the upper member includes one or more flapper ports that permit flow of water from the discharge opening up through the upper member and into the bucket when the bucket is filling, but not back therethrough when the discharge opening is sealed and the bucket is full, as taught by Thompson, for the purpose of drawing water into the bucket in a unidirectional manner (Paragraphs 0039-0040).  
As to Claim 15, in reference to the discharge valve assembly of Brooke modified by one or more flapper ports of Thompson as applied to Claim 14 above, Thompson further discloses wherein the flapper ports are automated flapper by being mechanically linked to the movement of the upper member (See Annotated Fig. 8, the flapper ports are part of the upper member, thus movement of the one or more flapper ports is considered movement of the upper member), so as to raise the flapper port .

    PNG
    media_image3.png
    919
    825
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 16, 2021